 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR OROZCO,                                     No. 2:19-cv-2296 KJM DB P
12                        Petitioner,
13            v.                                         ORDER
14    WILLIAM SULLIVAN,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 18, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations. Petitioner has also filed an application for a certificate of

24   appealability pursuant to 28 U.S.C. § 2253.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 18, 2020, are adopted in full;
 3          2. Petitioner’s petition for a writ of habeas corpus is denied; and
 4          3. Petitioner’s application for a certificate of appealability (ECF No. 23) is denied for the
 5   reasons set forth in the findings and recommendations.
 6   DATED: July 12, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
